DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a backlight source, comprising a light bar and a metal frame; wherein the light bar is arranged on one side of the metal frame, wherein the side, comprising the 5light bar, of the metal frame has a notch; the light bar comprises a light-emitting unit; the light-emitting unit comprises a plurality of light-emitting groups; and each of the plurality of light-emitting groups comprises at least one first light-emitting group and at least one second light-emitting group; 10wherein the first light-emitting group comprises N light-emitting elements; the light-emitting element numbered n is connected in series with the light-emitting element numbered n+1 successively, wherein 1<n<N-1; the light-emitting element numbered 1 and the light-emitting element numbered N are arranged adjacently; and the light-emitting element numbered 1 and the light-emitting element numbered 2 are farthest apart; and 15the second light-emitting group comprises M light-emitting elements; the light-emitting element numbered m is connected in series with the light-emitting element numbered m+1 successively, wherein 1<m<M-1; and the light-emitting element numbered 1 and the light-emitting element numbered M are farthest apart.
Regarding claims 2-20, claims 2-20 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2018/0196309 to Zhou et al. teaches light emitting elements connected in series where elements 1 and 1 are not directly adjacent to each other, but fails to teach the other elements of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879